TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00249-CR



                              Ex parte Juan Valenzuela-Rodriguez


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
        NO. 62936-A, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                                            ORDER


PER CURIAM

                Appellant’s brief was originally due June 6, 2013. This Court’s clerk sent notice to

appellant’s counsel, Leonard Martinez, informing him that the brief was overdue. In response,

Martinez filed a motion requesting an extension of time to file the brief, which this Court granted.

Appellant failed to timely file a brief and has now filed a second motion requesting an extension of

time to file the brief.

                Appellant’s motion for extension of time to file the brief is granted. Appellant’s

counsel, Leonard Martinez, is ordered to tender a brief in this cause no later than November 8, 2013.

No further extensions will be granted. Failure to file the brief by that date will result in counsel

being called before this Court to show cause why he should not be held in contempt for violating

this order.

                It is so ordered on this the 10th day of October, 2013.



Before Justices Puryear, Rose, and Goodwin

Do Not Publish